Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Interpretation
With regards to the claim interpretation of claim(s) 15 and 23, applicant does not further clarify the interpreted claims under 35 USC § 112 (f). Applicant’s remarks and amendments have been fully considered, but are not found convincing. The claim interpretation with regards to claim(s) 15 and 23 is maintained.

Claim Objection
With regards to the claim objection of claim(s) 1, 9, 17, 20, and 21, applicant argues the claims amended are clarified and for at least those reasons the claims should not be objected to. Applicant’s remarks and amendments have been fully considered and are persuasive. The claim objection with regards to claim(s) 1, 9, 17, 20, and 21 is withdrawn.

35 USC § 101
With regards to the 35 USC § 101 rejection of claim(s) 1-24, applicant argues the claims should not be rejected under 35 USC § 101 because the claims recited significantly more than an abstract idea. Applicant’s remarks and amendments have been fully considered, but are not found convincing. The rejection under 35 USC § 101 has been updated below in view of the amendments presented.

35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-24, applicant argues the claims as amended are not taught by the immediate prior art and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered, but are not found convincing. Examiner respectfully disagrees. The prior art of record teaches the amendments in which [D1, [0005 and 0008]] D1 teaches the utilization of a camera and advancement in technologies of digital imaging devices. As described in 0008, the camera has a frame rate which is an assigned frame rate. This could be considered a “default” frame rate. Examiner recommends the further clarification of how the determination of the frame rate ratio is utilized in the processing step and generation of the output video stream. The claim as presented can include an output of what I exactly input. For example, FR1 and FR2 could be the same or the ratio has no weight in the generated output. Accordingly, the prior art teaches the claims as presented and this action is made final. Further, applicant argues the frame rates are different, that is not recited in the claim.

		
	
	
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: laser autofocus unit in claim 15 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Specification
The disclosure is objected to because of the following informalities: As noted in the Office Action, 03/25/22 page 10, applicant has amended the claim to recite temporally, however, the specification still has the error. To avoid any future rejections this must be corrected as it is currently considered an informality and not a lack of support from the specification.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
The claims are directed to a statutory category (process, machine, manufacture, or composition of matter). The claims employ abstract idea of acquiring a video input at a specified frame rate, marking an entity in the frame, determining a ratio of frame rates, and outputting the stream based upon the input including a first and second entity with respective frame rates. The claims lack further information on how the outputted video stream is actually different from the input video stream. It is not specified how the fram rates are different, how the ratio previously calculated has to do with the generated output stream, what these entities entail, or any other significant limitation. The claims lack an inventive concept sufficient to transform the abstract idea into a patent-eligible invention. The claim does not include additional step(s)/element(s) that are sufficient to amount to significantly more than the judicial exception because the recited step(s)/element(s), when considered both individually and as an ordered combination, do not amount to more than the above-identified abstract idea. The additional elements or combination of elements “a digital camera” in the claim taken individually or in combination is not sufficient to amount to significantly more than the judicial exception (abstract idea) itself because the “a digital camera” is recited at a high level of generality as performing generic computer functions routinely used in computer applications. The use of generic computer components does not impose any meaningful limits on the computer implementation of the abstract idea. A claim without significantly additional limitations is not patent eligible.
In the present case, claim 1 is directed to the abstract idea of a digital camera and acquiring a video input at a specified frame rate, marking an entity in the frame, determining a ratio of frame rates, and outputting the stream based upon the input including a first and second entity with respective frame rates. Using the 101 subject matter eligibility test, the claims pass Step 1 since they are directed to a statutory category (process, machine, manufacture, or composition of matter).  Analyzing under Step 2A, i.e., part 1- Mayo Test, the claims are directed to abstract idea and therefore must be analyzed at Step 2B.  Using Step 2B, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Dependent claim(s) 2-16 and 18-24 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. Examiner recommends the further clarification of how the determination of the frame rate ratio is utilized in the processing step and generation of the output video stream. The claim as presented can include an output of what I exactly input. For example, FR1 and FR2 could be the same or the ratio has no weight in the generated output.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2007/0189386 A1] in view of D2 [US 2019/0265875 A1].
Claim 1: A system, comprising:
a digital camera configured to record an input video stream at an assigned frame rate; [D1, [0005 and 0008]] D1 teaches the utilization of a camera and advancement in technologies of digital imaging devices. As described in 0008, the camera has a frame rate which is an assigned frame rate. This could be considered a “default” frame rate.

an interface operated to mark a first entity in a frame of the input video stream and to determine a frame rate ratio between a first frame rate FR1 and a second frame rate FR2; and [D1, [0016-0017 and 0071]] D1 teaches receiving a video sequence wherein the received video is at a first frame rate and a second frame rate. The obtained sequence of data includes that of an object of interest. 

a processor configured to generate an output video stream based on the input video stream of the digital camera, wherein the output video stream includes the first entity played at FR1 and at least one second entity played at FR2. [D1, [0016]] D1 teaches a new video sequence including frames having a resolution which is equal to or higher than the second resolution, at a frame rate which is equal to or higher than a frame rate of the first video sequence, by reducing a difference between a value of each frame of the second video sequence and a sum of values of frames of the new video sequence which are included within an exposure period of the frame of the second video sequence.

D1 does not explicitly disclose the frame rate ratio and the output of the first and second frame rate, however, the limitations are taught as follows: [D2, [0246]] D2 teaches when only some image frames of the video data are played, the number of image frames played may be determined based on the ratio of the first frame rate to the second frame rate and may specifically be determined as (first frame rate/second frame rate)*total number of image frames. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine D1 in view of D2 in order to determine the output with regards to the frame rate. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the ratio and output of D2. Thus, the combination provides, as taught in D1, the first and second frame rate with respect to the object of interest, with the teachings of D2, providing the first and second frame rates ratio calculated and output with respect to the total number of frames. This is with respect to the first and second entity. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1. 
It is noted, the “an interface operable to” and “processor configurable to” do each of the provided limitations are intended use and the prior art is provided to show if the actual operation is being completed. Examiner recommends applicant amend the claims to recite limitations in which the claimed limitations move outside the bounds of intended use. For example, “a processor configurable to” includes a processor that could be configured to do the following generation steps, but it does not require the processor to be configured or to complete the following generation steps. Appropriate correction is recommended. The 101 rejection noted above is in view of the claims not actually completing the “an interface operable to” and “processor configurable to” steps. The same applies to multiple dependent claims and appropriate correction is recommended as these limitations cannot be given actual weight. Examiner, in this scenario, is not required to provide prior art for steps not actually occurring, but out good faith as examiner believes applicant does want the steps to occur, the following prior art rejection are introduced. The following prior art rejections are provided to the best extent to provide expedited prosecution while examiner provides applicant the notice the scope of the claims will change upon amendment and further search and consideration may be required at that time.

Claim 2: The system of claim 1, wherein the first entity is an object of interest (OOI) or region of interest (ROI) and wherein the at least one second entity is selected from the group consisting of another object, an image foreground, an image background and a combination thereof. [D1, [0153]] D1 teaches the still object and the moving object moving at different resolution and frame number speeds. This is considered at an initial and another object of interest. Thus, the object is capable of being “another” object.

Claim 3: The system of claim 1, wherein the output video stream includes at least one added entity played at a frame rate different from FR1 and FR2. [D2, [0016]] D2 teaches the third time point and a fourth time point to be added in which the first and second frame rate is utilized in determining the third point.

Claim 4: The system of claim 1, wherein the given input stream includes at least one given entity played at a frame rate different from FR1 and FR2. [D1, [0016]] D1 teaches a new video sequence including frames having a resolution which is equal to or higher than the second resolution, at a frame rate which is equal to or higher than a frame rate of the first video sequence, by reducing a difference between a value of each frame of the second video sequence and a sum of values of frames of the new video sequence which are included within an exposure period of the frame of the second video sequence.

Claim 5: The system of claim 2, wherein the interface is operated by a human user. [D2, [0289]] The user interface is allowing for the user to operate the system.

Claim 6: The system of claim 2, wherein the interface is operated by an application or by an algorithm. [D2, [0066]] D2 teaches the automatic execution of the device in response from an electronic device. 

Claim 7: The system of claim 5, wherein the OOI or the ROI is identified in at least one single frame of the input video stream with an object classification or an object segmentation algorithm. [D1, [0135]] D1 teaches the motion distribution calculation unit 103a obtains the direction and magnitude of the motion of an object (motion estimation) at each position in each frame of a video sequence received from the high-speed image receiving unit 101a, so as to calculate the spatial and temporal distribution of the directions and magnitudes of the motions. Further, D1 teaches a motion estimation technique generally used for video coding, and a feature point tracking technique used for tracking a moving object in an image sequence.

Claim 8: The system of claim 7, wherein the OOI or ROI is tracked at least through a part of the input video stream with a tracking algorithm. [D1, [0135]] D1 teaches A Computational Framework and an Algorithm for the Measurement of Visual Motion. Further, D1 teaches a motion estimation technique generally used for video coding, and a feature point tracking technique used for tracking a moving object in an image sequence.

Claim 17: Claim 17 is rejected for similar reasons as to those described in claim 1.
 
Claim 19: Claim 19 is rejected for similar reasons as to those described in claim 4.

Claims 9, 10, 14, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2007/0189386 A1] in view of D2 [US 2019/0265875 A1] further in view of D3 [US 2014/0192253 A1].
Claim 9: The system of claim 1, wherein the processor is further configured to use a depth map stream that is spatially and temporally aligned with the input video stream to generate the output video stream. [D3, [0210]] D3 teaches the alignment spatially of the first, second, and third data including the generated image depth maps. [D1, [0135]] D1 teaches the motion distribution calculation unit 103a obtains the direction and magnitude of the motion of an object (motion estimation) at each position in each frame of a video sequence received from the high-speed image receiving unit 101a, so as to calculate the spatial and temporal distribution of the directions and magnitudes of the motions. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine D1 in view of D2 as described in claim 1, further with the teachings of D3 to align the data spatially and generating the depth maps. One skilled in the art would have been motivated to modify D1 in view of D2 in this manner in order to provided the aligned data with respect to the generated depth maps to provide the output video stream. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 9. 


Claim 10: The system of claim 9, wherein the depth map is used to determine a depth of each entity. [D3, [0091]] D3 teaches the generated depth map including data with respect to the structures within the identified pattern. 

Claim 14: The system of claim 9, wherein the depth map is generated using image data of a stereo camera. [D3, [0150]] D3 teaches the use of the stereoscopic image data. 

Claim 20: Claim 20 is rejected for similar reasons as to those described in claim 9.

Claim 22: Claim 22 is rejected for similar reasons as to those described in claim 14. 


Claims 13-16, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2007/0189386 A1] in view of D2 [US 2019/0265875 A1] in view of D3 [US 2014/0192253 A1] further in view of D4 [US 2019/0215438 A1].
Claim 13: The system of claim 9, wherein the depth map is generated using image data of a Time-of-Flight camera. [D4, [0051]] D4 teaches ToF. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine D1 in view of D2 in view of D3, as described in claim 9, further in view of D4 wherein the aquired data would be that acquired from a ToF camera. One skilled in the art would have been motivated to modify the acquisition device in this manner in order to utilize one of a variety of types of acquisition devices such as the ToF or the devices included in the following claims 15 and 16. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 13. 

Claim 15: The system of claim 9, wherein the depth map is generated using a laser autofocus unit. [D4, [0033]] D4 teaches Laser AF.

Claim 16: The system of claim 9, wherein the depth map is generated using Phase Detection Auto Focus. [D4, 0033] D4 teaches PDAF.

Claim 21: Claim 21 is rejected for similar reasons as to those described in claim 13. 

Claim 23: Claim 23 is rejected for similar reasons as to those described in claim 15. 

Claim 24: Claim 24 is rejected for similar reasons as to those described in claim 16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661